Citation Nr: 0307131	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  96-33 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied entitlement to a TDIU.

The issue of entitlement to a TDIU was the subject of a Board 
remand dated in July 2001, for the purpose of further 
development of the evidence.

In a June 2002 VA Social and Industrial Survey report, the 
examining VA social worker opined that the veteran had PTSD 
related to in-service war experiences.   A VA record of 
psychological treatment in July 2000 lists possible PTSD 
stressors.  The raised issue of entitlement to service 
connection for PTSD has been neither procedurally prepared 
nor certified for appellate review, and is referred to the RO 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  In so doing, the 
Board acknowledges the difficulty of a VA psychiatric 
examiner in July 2002, who wrote that he could not "form an 
opinion about whether [the veteran's] emotional changes are 
due to traumatic past events or to the [effects] of 
substances or personality disorder." 

Also in the June 2002 VA Social and Industrial Survey report, 
the examining social worker opined that the veteran had 
depression secondary to constant back pain.  Service 
connection has been granted for low back strain, rated as 40 
percent disabling.  The issue of entitlement to service 
connection for depression is referred to the RO for 
appropriate action.  See Godfrey, supra.


REMAND

This claim must be afforded expeditious treatment by the RO.  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is currently rated at 40 percent for service-
connected lumbosacral strain, the highest scheduler rating 
for this disability.  See 38 C.F.R. § 5295.  He claims that 
he is unemployable due to this disability.  Service 
connection has also been granted for a fracture of the left 
zygoma and the left finger, each rated as noncompensable.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The Board observes that regulations published on February 22, 
2002, permit the Board to obtain evidence and cure procedural 
defects without remanding.  They were not intended to 
preclude a remand under the circumstances of this case.  See 
38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where an inextricably intertwined issue must be adjudicated 
prior to adjudication of the issue prepared and certified for 
appellate review.  Chairman's Memorandum No. 01-02-01.



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107) (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must review the claims file to 
ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

3.  Inasmuch as the issues of entitlement 
to service connection for PTSD, and 
service connection for depression as 
secondary to the service-connected low 
back strain are deemed to be 
"inextricably intertwined" with the 
prepared and certified issue of 
entitlement to a TDIU, the RO should take 
appropriate adjudicative action, and 
provide the appellant and representative, 
notice of the determination and, if 
warranted, the right to appeal.

4.  Thereafter, if warranted, the RO 
should readjudicate the claim of 
entitlement to a TDIU.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


